NUMBER 13-21-00083-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI — EDINBURG

                         IN RE FARMERS TEXAS
                  COUNTY MUTUAL INSURANCE COMPANY


                        On Petition for Writ of Mandamus.


                                         ORDER

  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

       On March 19, 2021, relator Farmers Texas County Mutual Insurance Company

filed a petition for writ of mandamus and an opposed motion for temporary relief in the

above cause. In the underlying case, real party in interest Carlota Lozano filed suit against

relator alleging violations of the Texas Insurance Code regarding an uninsured motorist

(UM) claim, but according to relator, Lozano “has not proven her legal entitlement to UM

benefits and does not seek to prove her legal entitlement in this lawsuit.” By petition for

writ of mandamus, relator seeks to compel the trial court to grant its plea to the jurisdiction,
or alternatively to abate the proceedings until Lozano obtains a judgment against the

uninsured motorist who allegedly caused her injuries. Through its opposed motion for

temporary relief, relator seeks to stay the underlying trial court proceedings and all

discovery pending the conclusion of this petition for writ of mandamus.

       The Court, having examined and fully considered the opposed motion for

temporary relief, is of the opinion that it should be granted. Accordingly, we grant the

opposed motion for temporary relief and we order all trial court proceedings to be stayed.

See TEX. R. APP. P. 52.10 (“Unless vacated or modified, an order granting temporary relief

is effective until the case is finally decided.”). We request that Lozano, or any others

whose interest would be directly affected by the relief sought, file a response to the

petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See id. R. 52.2, 52.4, 52.8.


                                                              PER CURIAM



Delivered and filed on the
23rd day of March, 2021.




                                            2